—Judgment, Supreme Court, New York County (Barbara Kapnick, J., and a jury), entered June 14, 2000, in favor of plaintiff laborer and against defendant general contractor in the amount of $533,994.72, inclusive of interest, costs and disbursements, unanimously affirmed, without costs.
The trial court properly denied defendant’s request for a missing witness charge on the ground that the testimony would have been cumulative (see, Dowling v 257 Assocs., 235 AD2d *5293). The jury’s award of $428,442 for lost wages was properly based on, inter alia, the testimony of an official of plaintiffs union as to the number of hours plaintiff had worked in years preceding the accident. We have considered defendant’s other arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.